UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 30, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-24993 LAKES ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Minnesota 41-1913991 (State or other jurisdiction of (I.R.S., Employer incorporation or organization) Identification No.) 130 Cheshire Lane, Suite101, Minnetonka, Minnesota 55305 (Address of principal executive offices) (952)449-9092 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.01par value The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§ 229.405 of this chapter)is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ As of March11, 2013, 26,440,936shares of the Registrant’s Common Stock were outstanding. Based upon the last sale price of the Common Stock as reported on the NASDAQ Global Market on June 29, 2012 (the last business day of the Registrant’s most recently completed second quarter), the aggregate market value of the Common Stock held by non-affiliates of the Registrant as of such date was $56.8million. For purposes of these computations, affiliates of the Registrant are deemed only to be the Registrant’s executive officers and directors. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive Proxy Statement for its 2013 Annual Meeting of Shareholders to be filed with the Commission within 120days after the close of the Registrant’s fiscal year are incorporated by reference into PartIII of this Annual Report on Form10-K. 1 Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements. Certain information included in this Annual Report on Form10-K and other materials filed or to be filed by Lakes Entertainment, Inc. with the United States Securities and Exchange Commission (“SEC”) as well as information included in oral statements or other written statements made or to be made by Lakes Entertainment, Inc. contain statements that are forward-looking, such as plans for future expansion and other business development activities as well as other statements regarding capital spending, financing sources and the effects of regulation (including gaming and tax regulation), and competition. Such forward looking information involves important risks and uncertainties that could significantly affect the anticipated results in the future and, accordingly, actual results may differ materially from those expressed in any forward-looking statements made by or on behalf of Lakes Entertainment, Inc. These risks and uncertainties include, but are not limited to, the inability to complete or possible delays in completion of Lakes Entertainment, Inc.’s casino projects, including various regulatory approvals and numerous other conditions which must be satisfied before completion of these projects; possible termination or adverse modification of management or development contracts; the highly competitive industry in which Lakes Entertainment, Inc. operates; possible changes in regulations; reliance on continued positive relationships with Indian tribes and repayment of amounts owed to Lakes Entertainment, Inc. by Indian tribes; risks of entry into new businesses; reliance on Lakes Entertainment, Inc.’s management; and litigation costs.For more information, review Lakes Entertainment, Inc.’s filings with the SEC.For further information regarding the risks and uncertainties, see the “Risk Factors” section in Item 1A of this Annual Report on Form 10-K. PARTI ITEM1.BUSINESS Business Overview Lakes Entertainment, Inc., a Minnesota corporation (“Lakes”, “we” or “our”), develops, finances and manages casino properties. Lakes’ primary business historically has been to develop and manage Indian-owned casino properties that offer the opportunity for long-term development of related entertainment facilities, including hotels, golf courses, theaters, recreational vehicle parks and other complementary amenities.We are currently managing the Red Hawk Casino in California for the Shingle Springs Band of Miwok Indians (the “Shingle Springs Tribe”). On August 3, 2012, we acquired the assets of the Rocky Gap Lodge & Golf Resort in Allegany County, Maryland (the “Rocky Gap Resort”) for $6.8 million and simultaneously entered into an operating lease for the underlying land.The existing Rocky Gap Resort, which includes a hotel, spa, two restaurants and the only Jack Nicklaus signature golf course in Maryland, is currently undergoing renovation and upon completion will also feature a gaming facility and an event center.The gaming facility will include approximately 550 video lottery terminals (“VLTs”), 10 table games, a casino bar and a new lobby food and beverage outlet. The event center will be able to accommodate large groups and will feature multiple flexible use meeting rooms, including a formal high-end board room.The gaming facility is expected to open in the second quarter of 2013 and the event center is expected to be available for use in the fourth quarter of 2013.We are also involved in other business activities, including the investment in non-Indian casinos in Ohio. See note 19, Segment Information, to our consolidated financial statements included in Item 8 of this Annual Report on Form 10-K for information on our segments. History Lakes was formed in 1998 under the name of GCI Lakes, Inc., which was changed to Lakes Gaming, Inc. in August 1998 and to Lakes Entertainment, Inc. in 2002. Lakes is the successor to the Indian gaming business of Grand Casinos, Inc. (“Grand Casinos”) and became a public company through a spin-off transaction in which shares of Lakes’ common stock were distributed to the shareholders of Grand Casinos.Before the spin-off, Grand Casinos had management contracts for Grand Casino Hinckley and Grand Casino Mille Lacs, both Indian-owned casinos in Minnesota. Those contracts ended before the spin-off. After the spin-off, Lakes managed two Indian-owned casinos in Louisiana previously managed by Grand Casinos. Lakes managed the largest casino resort in Louisiana, Grand Casino Coushatta, until the management contract expired in 2002. Lakes also had a management contract for Grand Casino Avoyelles, which was terminated through an early buy-out of the contract effective in 2000. Lakes had a management contract for the Cimarron Casino in Oklahoma from 2006 through May 2010 and for the Four Winds Casino Resort in Michigan from August 2007 through June 2011.Lakes began managing the Red Hawk Casino in 2008.Lakes purchased and began operating and renovating the Rocky Gap Resort on August 3, 2012. 2 Indian Casino Business Development and Management of the Red Hawk Casino Lakes developed, and has a seven-year contract to manage, the Red Hawk Casino that was built on the Rancheria of the Shingle Springs Tribe in El Dorado County, California, adjacent to U.S. Highway 50, approximately 30miles east of Sacramento, California, and has direct freeway access from a dedicated interchange.Lakes began managing the Red Hawk Casino when it opened to the public on December 17, 2008.The Red Hawk Casino includes approximately 88,000 square feet of casino space and features approximately 2,250 slot machines and gaming devices, 60 table games, five poker tables, six restaurants, four bars, retail space, a parking garage, and a child care facility and arcade. On September30, 2008, the California state legislature ratified an amended compact (the “2008 Compact”) between the Shingle Springs Tribe and the State of California, and on November 28, 2008, the 2008 Compact was approved by the Bureau of Indian Affairs (the “BIA”).The 2008 Compact runs through 2029 and allows for a maximum of 5,000 classIII slot machines at one gaming facility. The 2008 Compact requires the Shingle Springs Tribe to share revenues with the State of California based on a sliding scale percentage of net winranging from 20% to 25% from the operation of the slot machines. The Shingle Springs Tribe also contributes $4.6million per year to the Revenue Sharing TrustFund, which pays up to $1.1million each year to each of the non-gaming tribes in California. The 2008 Compact also allows for the Shingle Springs Tribe to deduct up to $5.2million annually for 20years from the payments made to the State of California from the operation of slot machines. During July 2004, the National Indian Gaming Commission (the “NIGC”)approved the development and management agreements between the Shingle Springs Tribe and Lakes, permitting Lakes to manage a ClassII and ClassIII casino on the Shingle Springs Rancheria. On June28, 2007, an affiliate of the Shingle Springs Tribe closed on a $450million senior note financing to fund the construction of the Red Hawk Casino and a dedicated interchange off U.S. Highway 50 to provide direct access to the Shingle Springs Rancheria and the Red Hawk Casino.On September 30, 2008, an affiliate of the Shingle Springs Tribe closed on a $77 million furniture, furnishings and equipment financing for the Red Hawk Casino.Under the terms of the development and management agreement, as amended, Lakes made advances to the Shingle Springs Tribe in the form of a transition loan of $74.4 million, including interest accrued through the opening date of the Red Hawk Casino on December 17, 2008 (the “Transition Loan”).In addition, Lakes made advances of $8.8 million associated with land purchases.The land loan was repaid to Lakes, including accrued interest, on June28, 2007 in connection with the close of the $450million senior note financing.Advances on the Transition Loan of $66.7 million remain outstanding as of December 30, 2012. The amended development and management agreement provided for Lakes to assist in the design, development and construction of the facility as well as manage the pre-opening, opening and continued operations of the Red Hawk Casino and related amenities for a period of seven years from the opening date. As compensation for Lakes’ management services, Lakes earns a management fee equal to 30% of net revenue (as defined by the development and management agreement) (“Net Revenue”) of the operations annually for the first five years. During years six and seven, Lakes will earn a fee equal to 25% of the first $90 million of Net Revenue per year, 15% of the next $60 million of Net Revenue per year and 5% of Net Revenue over $150 million per year.Payment of management fees is subordinated to the repayment of $450million senior note financing of an affiliate of the Shingle Springs Tribe, the repayment of $15.4 million furniture, furnishings and equipment financing outstanding as of December 30, 2012 and a minimum priority payment to the Shingle Springs Tribe. The opening of the Red Hawk Casino triggered the repayment terms of the notes receivable which are scheduled to be repaid over the original seven-year term at a rate per annum equal to the prime rate plus two percent (2%) (5.25% as of December 30, 2012).If, however, Net Revenues from the project are insufficient, payments are deferred.The order of priority of payments from the Red Hawk Casino’s cash flows has been as follows: a certain minimum monthly guaranteed payment to the Shingle Springs Tribe; various debt with interest accrued thereon (including the Transition Loan); management fees due to Lakes; other obligations, if any; and the remaining funds, if any, distributed to the Shingle Springs Tribe.In order to assist the Red Hawk Casino in increasing cash levels, Lakes will defer allowed payments of principal on the Transition Loan, if any, through December 2013.These deferrals, if any, do not constitute forgiveness of contractual principal amounts due to Lakes. 3 At December 30, 2012 and January 1, 2012, Lakes evaluated the notes receivable from the Shingle Springs Tribe for impairment and concluded that it was probable that substantial amounts due would not be repaid within the contract term and therefore determined that the notes receivable were impaired.This determination was based on the continued economic pressures in the northern California market and competition in the market the property serves, both of which have negatively impacted cash flows for the property.As of January 2, 2011, an allowance of $21.0 million was established through an impairment charge on the notes receivable and was included in the consolidated statement of operations for fiscal 2010.In addition, due to the carrying amount of the intangible assets associated with the Shingle Springs Tribe exceeding the expected future cash flows from the management agreement for the Red Hawk Casino, impairment charges of $16.7 million were recognized during fiscal 2010.No additional impairment charges were recorded during fiscal 2012 and 2011. While Lakes has concluded that it is probable that substantial amounts due from the Shingle Springs Tribe will not be repaid within the contract term, the Shingle Springs Tribe will remain legally obligated to repay any remaining amounts due to Lakes subsequent to the conclusion of the agreement. The management agreement with the Red Hawk Casino includes a minimum guaranteed payment to the Shingle Springs Tribe of $0.5 million a month for the duration of the agreement, which expires in December 2015.Lakes is obligated to advance funds for these minimum guaranteed monthly payments when the casino operating results are not sufficient, and is repaid the advances in subsequent periods when operating results are sufficient.As of December 30, 2012, no amount was outstanding under this obligationLakes collected payments of $1.1 million under this obligation during fiscal 2012. In November 2012, the Shingle Springs Tribe agreed to an amended tribal-state gaming compact (the “2012 Compact”) with the State of California.The 2012 Compact has been signed by the Governor of the State of California and the Shingle Springs Tribe and requires final approval by the State of California legislature and the Secretary of the Interior approval published in the Federal Register.The 2012 Compact, once effective, will reduce the required revenue share payments to the State of California.Effectiveness of the 2012 Compact is also contingent upon the occurrence of certain other events including the Shingle Springs Tribe restructuring its payment obligations due and payable to Lakes by December 31, 2015.Until the Shingle Springs Tribe and Lakes reach a mutually acceptable resolution, the existing agreements between the Shingle Springs Tribe and Lakes will remain in effect. Development and Financing of the Jamul Casino Lakes entered into an agreement with the Jamul Indian Village (the “Jamul Tribe”) during 1999 to develop and manage a casino on behalf of the Jamul Tribe on the Jamul Tribe’s existing reservation approximately 20 miles east of San Diego, California (the “Jamul Casino Project”).Due to Lakes’ corporate strategic objectives, Lakes determined that it would not move forward with the Jamul Casino Project and terminated the agreement with the Jamul Tribe in March 2012. As a result of the termination of its agreement with the Jamul Tribe, Lakes estimated the fair value of its notes receivable from the Jamul Tribe to be zero as of December 30, 2012 and January 1, 2012.As of the date of termination, Lakes had advanced approximately $57.5 million including accrued interest to the Jamul Tribe related to casino development efforts.Lakes made total advances of $1.8 million to the Jamul Tribe during fiscal 2012, $0.5 million of which had been made as of the date of the termination of the agreement.Pursuant to the agreement with the Jamul Tribe, Lakes advanced an additional $1.3 million subsequent to the date of termination.All of the fiscal 2012 advances are included as losses in Lakes’ consolidated statement of operations for the twelve months ended December 30, 2012. Although the Jamul Tribe remains obligated to repay all advances including accrued interest, it is not contemplated that the Jamul Tribe will have sufficient funds to make such payments unless it opens a gaming facility on its reservation.Lakes continues to have a collateral interest in all revenues from any future casino owned by the Jamul Tribe, and such casino’s furnishings and equipment. Non-Indian Casino Business As part of our business strategy, we also seek opportunities to develop and operate new business opportunities including developing our own casinos where applicable laws permit. Rocky Gap Lodge & Golf Resort In September 2011, Lakes entered into a joint venture with Addy Entertainment, LLC (“Addy”) to form Evitts Resort, LLC (“Evitts”). In April 2012, a video lottery operation license (“License”) for the Rocky Gap Resort was awarded to Evitts by the State of Maryland Video Lottery Facility Location Commission (the “Commission”).In May 2012, Lakes paid Addy $0.6 million for its ownership interest in Evitts, giving Lakes full ownership of Evitts. 4 In August 2012, Lakes acquired the assets of the Rocky Gap Resort for $6.8 million.The AAA Four Diamond Award® winning resort includes a hotel, spa, two restaurants and the only Jack Nicklaus signature golf course in Maryland. In connection with the closing of the acquisition of the Rocky Gap Resort, Lakes entered into a 40 year operating ground lease (the “Lease Agreement”) with the Maryland Department of Natural Resources (the “Maryland DNR”) for approximately 268 acres in the Rocky Gap State Park on which the Rocky Gap Resort is situated.The Lease Agreement contains an option to renew for 20 years after the initial 40-year term. The Rocky Gap Resort is currently undergoing renovation and upon completion will feature a gaming facility and an event center.The gaming facility will include approximately 550 VLTs, 10 table games, a casino bar and a new lobby food and beverage outlet. The event center will be able to accommodate large groups and will feature multiple flexible use meeting rooms, including a formal high-end board room.The total cost of the project is currently expected to be approximately $35.0 million.On December 17, 2012, Lakes closed on a $17.5 million financing facility with Centennial Bank (the “Facility”).The Facility will be used to finance a portion of the renovation and new meeting space construction costs.Lakes is required to invest $17.5 million in the Rocky Gap Resort project, including the original purchase price of the property, prior to drawing on the Facility.As of December 30, 2012, no amounts had been drawn and no amounts were outstanding under the Facility.The gaming facility is expected to open in the second quarter of 2013 and the event center is expected to be available for use in the fourth quarter of 2013. Investment in Rock Ohio Ventures, LLC Lakes has an investment in Rock Ohio Ventures, LLC (“Rock Ohio Ventures”), a privately-held company, that owns the Horseshoe Casino Cleveland in Cleveland, Ohio which opened to the public on May 13, 2012; the Horseshoe Casino Cincinnati in Cincinnati, Ohio which opened on March 4, 2013; and the Thistledown Racino in North Randall, Ohio which is expected to add 1,100 VLTs in April 2013 to the currently operating racetrack. As of December 30, 2012, Lakes has contributed approximately $20.2 million to Rock Ohio Ventures.Lakes currently plans to contribute additional capital as needed to maintain our equity position in Rock Ohio Ventures. Competition Overall The gaming industry is highly competitive and continues to proliferate throughout the country as more jurisdictions are choosing to allow gaming or the expansion thereof. Gaming activities include traditional land-based casinos, river boat and dockside gaming, casino gaming on Indian land, state-sponsored video lottery and video poker in restaurants, bars and hotels, pari-mutuel betting on horse racing and dog racing, sports bookmaking, card rooms and online gaming. The casinos managed or invested in by Lakes compete with all of these forms of gaming, and will compete with any new forms of gaming that may be legalized in additional jurisdictions, as well as with other types of entertainment. Lakes also competes with other gaming companies for opportunities to acquire legal gaming sites in emerging gaming jurisdictions and for the opportunity to manage casinos on Indian land. Some of Lakes’ competitors have greater financial and other resources than Lakes. Further expansion of gaming could also significantly affect Lakes’ business. Indian Gaming According to NIGC tribal data reports, from the end of 2010 through 2011, there were 421 Indian gaming operations nationwide from which, during this same period, tribal gaming revenues increased $0.7 million, or 2.6%, to $27.2 billion. NIGC tribal data reports indicate that in California, Indian gaming is well-developed. There were 63 compacted Indian gaming facilities in the California and Northern Nevada region in 2011.There are two Indian-owned Las Vegas-style casinos located in the vicinity of the Red Hawk Casino.Based on NIGC tribal data reports, in California and Northern Nevada (which includes the Red Hawk Casino), tribal gaming revenues increased from $6.8billion in 2010 to $6.9 billion in 2011.This region has the highest tribal gaming revenues in the United States with approximately 25.4% of all reported Indian gaming revenue. Ohio Casino Properties The Ohio constitution was amended during 2009 to authorize casino gaming.Competition for Ohio casinos is currently expected to come from the other Ohio casinos to be developed, casinos located in the surrounding states and the installation of VLTs at Ohio horse tracks. Rocky Gap Resort VLT operations in Maryland are regulated by the Maryland Lottery and Gaming Control Agency. State legislation restricts the number of licenses the State of Maryland can issue to six. The Allegany County license has been awarded to the Rocky Gap Resort. Licenses have been previously granted for Anne Arundel, Cecil and Worcester counties and the locations are currently in operation. A license has been awarded for Baltimore City and the project is currently in the development stage. The State of Maryland has recently begun soliciting proposals for the remaining license in Prince George’s county.The Rocky Gap Resort will also compete for customers with gaming properties in adjacent states, including Pennsylvania and West Virginia. 5 During a special session in the fourth quarter of 2012, the Maryland General Assembly passed legislation that allows for 24-hour operation of VLTs, added the ability for VLT operators to operate table games and allowed specified veteran’s organizations to operate a limited number of specified VLTs. No regulations have yet been established for the operation of VLTs by veteran’s organizations. Any additional forms or expansion of commercial gaming in Maryland is prohibited, unless approved by a voter referendum. Regulation Gaming Regulation – General The ownership, management and operation of gaming facilities are subject to extensive federal, state, provincial, tribal and/or local laws, regulations and ordinances, which are administered by the relevant regulatory agency or agencies in each jurisdiction (“Regulatory Authorities”). These laws, regulations and ordinances vary from jurisdiction to jurisdiction, but generally pertain to the responsibility, financial stability and character of the owners and managers of gaming operations as well as persons financially interested or involved in gaming operations. Certain basic provisions that are currently applicable to Lakes in its management, development and financing activities are described below. Neither Lakes nor any subsidiary may own, manage or operate a gaming facility unless it obtains proper licenses, permits and approvals. Generally, an application for a license, permit or approval may be denied for any cause that the Regulatory Authorities deem reasonable. Most Regulatory Authorities also have the right to license, investigate and determine the suitability of any person who has a material relationship with Lakes or any of its subsidiaries, including officers, directors, employees and security holders of Lakes or its subsidiaries. In the event a Regulatory Authority finds a security holder to be unsuitable, Lakes may be sanctioned, and may lose its licenses and approvals if Lakes recognizes any rights in any entity with such unsuitable person in connection with such securities. Lakes may be required to repurchase its securities at fair market value from security holders that the Regulatory Authorities deem unsuitable. Lakes’ Articles of Incorporation require security holders to provide the background information requested by Regulatory Authorities and authorize Lakes to redeem securities held by persons whose status as a security holder, in the opinion of the Lakes’ Board of Directors, jeopardizes gaming licenses or approvals of Lakes or its subsidiaries. Once obtained, licenses, permits and approvals must be periodically renewed and generally are not transferable. The Regulatory Authorities may at any time revoke, suspend, condition, limit or restrict a license for a violation of its gaming ordinances. Fines for violations may be levied against the holder of a license and, in certain jurisdictions, gaming operation revenues can be forfeited to the state under certain circumstances. No assurance can be given that any licenses, permits or approvals will be obtained by Lakes or its subsidiaries, or if obtained, will be renewed or not revoked in the future. In addition, the rejection or termination of a license, permit or approval of Lakes or any of its employees or security holders in any jurisdiction may have adverse consequences in other jurisdictions. Certain jurisdictions require gaming operators licensed therein to seek approval from the state before conducting gaming in other jurisdictions. Lakes and its subsidiaries may be required to submit detailed financial and operating reports to Regulatory Authorities. The political and regulatory environment for gaming is dynamic and rapidly changing. The laws, regulations and procedures pertaining to gaming are subject to the interpretation of the Regulatory Authorities and may be amended. Any changes in such laws, regulations or their interpretations could have a material adverse effect on Lakes. Certain specific provisions to which Lakes is currently subject are described below. Indian Gaming Regulation The terms and conditions of management contracts for the operation of Indian-owned casinos, and of all gaming on Indian land in the United States, are subject to the Indian Gaming Regulatory Act (“IGRA”), which is administered by the NIGC, and also are subject to the provisions of statutes relating to contracts with Indian tribes, which are administered by the Secretary of the Interior (“Secretary”) and the BIA. The regulations and guidelines under which NIGC will administer the IGRA are evolving. The IGRA and those regulations and guidelines are subject to interpretation by the Secretary and NIGC and may be subject to judicial and legislative clarification or amendment. 6 Lakes may need to provide the BIA or NIGC with background information on each of its directors and each shareholder who holds five percent or more of Lakes’ stock (“5% Shareholders”), including a complete financial statement, a description of such person’s gaming experience, and a list of jurisdictions in which such person holds gaming licenses. Background investigations of key employees also may be required. Lakes’ Articles of Incorporation contain provisions requiring directors and 5% Shareholders to provide such information. The IGRA currently requires the NIGC to approve management contracts and certain collateral agreements for Indian-owned casinos. The NIGC may review any of Lakes’ management contracts and collateral agreements for compliance with the IGRA at any time. The NIGC will not approve a management contract if a director or a 5% Shareholder of the management company (i)is an elected member of the Indian tribal government that owns the facility purchasing or leasing the games; (ii)has been or is convicted of a felony gaming offense; (iii)has knowingly and willfully provided materially false information to the NIGC or an Indian tribe; (iv)has refused to respond to questions from the NIGC; or (v)is a person whose prior history, reputation and associations pose a threat to the public interest or to effective gaming regulation and control, or create or enhance the chance of unsuitable activities in gaming or the business and financial arrangements incidental thereto. In addition, the NIGC will not approve a management contract if the management company or any of its agents have attempted to unduly influence any decision or process of tribal government relating to gaming, or if the management company has materially breached the terms of the management contract or the tribe’s gaming ordinance, or a trustee exercising due diligence would not approve such management contract. A management contract can be approved only after the NIGC determines that the contract provides, among other things, for (i)adequate accounting procedures and verifiable financial reports, which must be furnished to the tribe; (ii)tribal access to the daily operations of the gaming enterprise, including the right to verify daily gross revenues and income; (iii)minimum guaranteed payments to the tribe, which must have priority over the retirement of development and construction costs; (iv)a ceiling on the repayment of such development and construction costs; and (v)a contract term not exceeding five years and a management fee not exceeding 30% of profits; provided that the NIGC may approve up to a seven-year term if the NIGC is satisfied that the capital investment required, the risk exposure and the income projections for the particular gaming activity justify the longer term. The IGRA established three separate classes of tribal gaming— ClassI, ClassII and ClassIII. ClassI includes all traditional or social games played by a tribe in connection with celebrations or ceremonies. ClassII gaming includes games such as bingo, pull-tabs, punch boards, instant bingo and card games that are not played against the house. ClassIII gaming includes casino-style gaming including table games such as blackjack, craps and roulette, as well as gaming machines such as slots, video poker, lotteries and pari-mutuel wagering. The IGRA prohibits substantially all forms of ClassIII gaming unless a tribe has entered into a written agreement with the state in which the casino is located that specifically authorizes the types of commercial gaming the tribe may offer (a Tribal-state compact). The IGRA requires states to negotiate in good faith with tribes that seek Tribal-state compacts, and grants Indian tribes the right to seek a federal court order to compel such negotiations. Many states have refused to enter into such negotiations. Tribes in several states have sought federal court orders to compel such negotiations under the IGRA; however, the Supreme Court of the United States held in 1996 that the Eleventh Amendment to the United States Constitution immunizes states from suit by Indian tribes in federal court without the states’ consent. Because Indian tribes are currently unable to compel states to negotiate tribal-state compacts, Lakes may not be able to develop and manage casinos in states that refuse to enter into or renew tribal-state compacts. In addition to the IGRA, tribal-owned gaming facilities on Indian land are subject to a number of other federal statutes. The operation of gaming on Indian land is dependent upon whether the law of the state in which the casino is located permits gaming by non-Indian entities, which may change over time. Any such changes in state law may have a material adverse effect on the casinos managed by Lakes. Title25, Section81 of the United States Code states that “no agreement or contract with an Indian tribe that encumbers Indian lands for a period of 7 or more years shall be valid unless that agreement or contract bears the approval of the Secretary of the Interior or a designee of the Secretary.”The Secretary of the Interior has issued regulations, 25 CFR Part 84, identifying the types of contracts and agreements with Indian tribes which are not subject to Section 81.If, however, an agreement or contract for services is determined to be subject to the requirements of Section 81, it will be void and unenforceable if not approved. 7 Indian tribes are sovereign nations with their own governmental systems which have primary regulatory authority over gaming on land within the tribe’s jurisdiction. Because of their sovereign status, Indian tribes possess immunity from lawsuits to which the tribes have not otherwise consented or otherwise waived their sovereign immunity defense. Therefore, no contractual obligations undertaken by tribes to Lakes would be enforceable by Lakes unless the tribe has expressly waived its sovereign immunity as to such obligations and, if involving service for Indians relative to their lands, approved by the Secretary. Lakes has obtained immunity waivers from each of the tribes to enforce the terms of its management agreements; however, the scope of those waivers has never been tested in court, and may be subject to dispute.Additionally, unless Lakes believes such approval is not necessary given the nature of a contract, all contracts involving services to Indians relative to their lands have been approved by the Secretary.However, there can be no assurance that the Secretary will agree that it is unnecessary to obtain such approval, and may render such contracts unenforceable.Additionally, persons engaged in gaming activities, including Lakes, are subject to the provisions of tribal ordinances and regulations on gaming. These ordinances are subject to review by the NIGC under certain standards established by the IGRA. Non-Gaming Regulation Lakes and its subsidiaries are subject to certain federal, state and local safety and health laws, regulations and ordinances that apply to non-gaming businesses generally, such as the Clean Air Act, Clean Water Act, Occupational Safety and Health Act, Resource Conservation Recovery Act and the Comprehensive Environmental Response, Compensation and Liability Act. We believe that we are currently in material compliance with such regulations. The coverage and attendant compliance costs associated with such laws, regulations and ordinances may result in future additional cost to our operations. Real Estate Holdings Lakes owns parcels of undeveloped land in California related to its previous involvement in a potential Indian casino project with the Jamul Tribe and undeveloped land in Oklahoma related to its previous involvement in a potential casino project with the Iowa Tribe of Oklahoma (“Iowa Tribe”).Lakes also owns an office building and related land in Minnesota for its corporate offices.In August 2012, Lakes acquired the Rocky Gap Resort in Allegany County, Maryland, which is situated on approximately 268 acres in the Rocky Gap State Park and is subject to the Lease Agreement with the Maryland DNR. Employees At December 30, 2012, Lakes had 134 employees, of which 90 were full-time employees. Lakes believes its relations with employees are satisfactory. Lakes has assembled a strong team of gaming industry experts, well-versed in all aspects of casino development, construction and management, many of whom were involved with the success of Grand Casinos. The Lakes team has individual specialists on staff mirroring each of the functional areas found in a casino project. The functional areas include gaming operations, construction and development, finance/accounting, legal/regulatory, systems/information technology, food and beverage, marketing and human resources. Lakes’ management believes this team represents a valuable asset that provides a competitive advantage in creating and enhancing relationships with Indian tribes in the Indian casino business and in the pursuit of non-Indian casino opportunities. Website and Available Information Our website is located at www.lakesentertainment.com. Information on the website does not constitute part of this Annual Report on Form10-K. We make available, free of charge, our Annual Reports on Form10-K, our Proxy Statement on Form DEF 14A, our Quarterly Reports on Form10-Q, our Current Reports on Form8-K and amendments to such reports filed or furnished pursuant to Section13(a) or 15(d) of the Securities and Exchange Act of 1934 as soon as reasonably practicable after such forms are filed with or furnished to the SEC. Copies of these documents are available to our shareholders at our website or upon written request to our President and Chief Financial Officer at 130 Cheshire Lane, Suite101, Minnetonka, MN 55305. ITEM1A.RISK FACTORS In addition to factors discussed elsewhere in this Annual Report on Form10-K, the following are important factors that could cause actual results or events to differ materially from those contained in any forward-looking statement made by or on behalf of us. Current economic conditions may cause further declines in casino gaming activity and other consumer spending which could adversely affect the financial performance of the casinos we manage and/or own and result in lower revenue to us. 8 Our operating results and performance depend significantly on the current economic conditions and their impact on consumer spending in the casinos we manage and/or own. The decline in consumer spending resulting from the recession and the deterioration of capital and credit markets may cause our revenue generated from the casinos we manage and/or own to be adversely impacted. Extreme competition exists in the gaming industry. The gaming industry is highly competitive and continues to proliferate throughout the country as more jurisdictions are choosing to allow gaming or its expansion. The casinos managed or invested in by us compete with all forms of gaming, and will compete with any new forms of gaming that may be legalized in additional jurisdictions, as well as with other types of entertainment. We also compete with other gaming companies for opportunities to acquire legal gaming sites in emerging gaming jurisdictions and for the opportunity to manage casinos on Indian land. Some of our competitors have greater financial and other resources than we do which limits our ability to pursue certain opportunities. Further expansion of gaming could also significantly adversely affect our business. Because our primary source of revenue is generated from our management agreement with the Shingle Springs Tribe for the Red Hawk Casino which has a finite term, our failure to develop new profitable business opportunities would impact our future growth, cash flow and profitability. The primary source of our revenues in fiscal 2012 was generated from our management agreement relating to the Red Hawk Casino, which expires in December 2015.If the development of the Rocky Gap Resort isn’t profitable, or if we fail to develop new business opportunities that generate cash receipts, or if our remaining management agreement continues to generate only revenues which are deferred, our future growth, cash flow and profitability will be adversely impacted. Our entry into new businesses may result in future losses. We may diversify into other businesses. Such businesses involve business risks separate from the risks involved in casino development and these investments may result in future losses to us.These risks include but are not limited to negative cash flow, initial high development costs of new products and/or services without corresponding sales pending receipt of corporate and regulatory approvals, market introduction and acceptance of new products and/or services and obtaining regulatory approvals required to conduct the new businesses.Diversification activities may never successfully add to our future revenues and income and the costs of evaluating potential business opportunities may adversely impact our profitability during the periods they are incurred. The commencement or completion of casino development projects may be significantly delayed or prevented due to a variety of factors, many of which are beyond our control, which could have a material adverse effect on our profitability, cash flow and financial condition. The opening of a future facility, including the gaming facility at the Rocky Gap Resort, will be contingent upon, among other things, receipt of all regulatory licenses, permits, allocations and authorizations, the completion of construction and the hiring and training of sufficient personnel. The scope of the approvals required to construct and open a facility will be extensive, and the failure to obtain such approvals could prevent or delay the completion of construction or opening of all or part of a facility or otherwise affect the design and features of a proposed casino. Even once a schedule for such construction and development activities is established, such development activities may not begin or be completed on time, or at any other time.The budget for a project may also be exceeded. In addition, the regulatory approvals necessary for the construction and operation of casinos are often challenged in litigation brought by government entities, citizens groups and other organizations and individuals.Such litigation can significantly delay the construction and opening of casinos. Major construction projects entail significant risks, including shortages of materials or skilled labor; unforeseen engineering, environmental and geological problems; work stoppages; weather interference; unanticipated cost increases; and non-availability of construction equipment.These factors or other delays or difficulties in obtaining any of the requisite licenses, permits and authorizations from regulatory authorities could increase the total cost, delay, or prevent the construction or opening of any of the planned casino development, or otherwise affect its design. 9 Because our operating results are highly dependent on the timing of our project under development, delays could cause our results to fluctuate significantly and may adversely affect our profitability, cash flow and financial condition. Failure of our existing, proposed and other prospective casino projects to successfully compete may have a material adverse effect on our results of operations, cash flow and financial condition. The gaming industry is highly competitive.Gaming activities include: traditional land-based casinos; river boat and dockside gaming; casino gaming on Indian land; state-sponsored lotteries and video poker in restaurants, bars and hotels; pari-mutuel betting on horse racing and dog racing; sports bookmaking; online gaming; and card rooms.The casinos to be managed or owned by us compete, and will in the future compete, with all these forms of gaming, and will compete with any new forms of gaming that may be legalized in additional jurisdictions, as well as with other types of entertainment. We also compete with other gaming companies for opportunities to acquire legal gaming sites in emerging and established gaming jurisdictions and for the opportunity to manage casinos on Indian land.Many of our competitors have more personnel and may have greater financial and other resources than us.Such competition in the gaming industry could adversely affect our ability to attract customers which would adversely affect our operating results.In addition, further expansion of gaming into new jurisdictions could also adversely affect our business by diverting customers from our planned managed casinos to competitors in such jurisdictions. Existing payment obligations to us from the Shingle Springs Tribe may be restructured. The Shingle Springs Tribe has agreed to an amended tribal-state gaming compact with the State of California. The amended compact, which requires final approval by the California legislature and the Secretary of the Interior, will reduce the required revenue share payments to California. The amended compact also requires the Shingle Springs Tribe to restructure its payment obligations due and payable to us by December 15, 2015. Until we agree to a mutually acceptable restructuring of the obligations, our existing agreements will remain in effect. However, it is possible that a restructuring would mean that we would not receive full payment for obligations owed to us or that we may otherwise agree to terms that are different than the current terms. The early termination or modification of our management agreement with the Shingle Springs Tribe may reduce or eliminate our revenues under such agreement. Our current management agreement has a finite life and provides that such agreement may be terminated under certain circumstances including, without limitation, upon the failure to maintain the NIGC’s approval for such agreements, the loss of requisite gaming licenses, or an exercise by the Shingle Springs Tribe of its buy-out option.In addition, the NIGC has the authority to require a modification of such agreement in a manner which may have an adverse effect on us.Such termination or modification may have a material adverse effect on our results of operations, cash flow and financial condition. If we fail to comply with the laws, regulations and ordinances (including tribal or local laws) applicable to gaming facilities, we may be unable to operate or develop casino projects. The ownership, management and operation of gaming facilities are subject to extensive federal, state, tribal and local laws, regulations and ordinances, which are administered by the relevant regulatory agency or agencies in each jurisdiction.These laws, regulations and ordinances vary from jurisdiction to jurisdiction, but generally concern the responsibility, financial stability and character of the owners and managers of gaming operations as well as persons financially interested or involved in gaming operations, and often require such parties to obtain certain licenses, permits and approvals. The rapidly-changing political and regulatory environment governing the gaming industry (including gaming operations which are conducted on Indian land) makes it impossible for us to accurately predict the effects that an adoption of or changes in the gaming laws, regulations and ordinances will have on us.However, our failure, or the failure of any of our key personnel, significant shareholders, or joint venture partners, to obtain or retain required gaming regulatory licenses could prevent us from expanding into new markets, prohibit us from generating revenues in certain jurisdictions, and subject us to sanctions and fines. 10 If Indian tribes default on their repayment obligations or wrongfully terminate their management, development, consulting or financing agreements with us, we may be unable to collect the amounts due. We have made, and may make, substantial loans to Indian tribes for the construction, development, equipment and operations of casinos to be managed by us.Our only recourse for collection of indebtedness from an Indian tribe or money damages for breach or wrongful termination of a management, development, consulting or financing agreement is from revenues, if any, from casino operations. In addition, we have subordinated, and may in the future subordinate, the repayment of loans made to an Indian tribe and other distributions due from an Indian tribe (including management fees) in favor of other obligations of the Indian tribe to other parties related to the development and operation of the casinos.Accordingly, in the event of a default by an Indian tribe under such obligations, our loans and other claims against the Indian tribe will not be repaid until such default has been cured or the Indian tribe’s senior casino-related creditors have been repaid in full. A deterioration of our relationship with an Indian tribe could cause delay or termination of a casino project and prevent or significantly impede recovery of our investment therein. Good personal and professional relationships with Indian tribes and their officials are critical to our existing and future Indian-related gaming operations and activities, including our ability to obtain, develop and execute management and other agreements.As sovereign nations, Indian tribes establish their own governmental systems under which tribal officials or bodies representing an Indian tribe may be replaced by appointment or election or become subject to policy changes.Replacements of Indian tribal officials or administrations, changes in policies to which an Indian tribe is subject, or other factors that may lead to the deterioration of our relationship with an Indian tribe may lead to termination of a management agreement, which may have an adverse effect on the future results of our operations. If the Red Hawk Casino fails, or does not achieve sufficient results of operations, our recorded assets related to that project will be impaired and there may be a material adverse impact on our financial condition, results of operations and cash flow. The majority of our assets related to Indian casino projects are classified as long-term on our consolidated balance sheet and are in the form of loans to the Shingle Springs Tribe.These loans, except for the current portion, are included as notes receivable on the consolidated balance sheet, under the category “long-term assets related to Indian casino projects”.At December 30, 2012, we had $46.2million in long-term assets related to Indian casino projects, of which $38.2million was in the form of notes and interest receivable from the Shingle Springs Tribe. The notes receivable represented approximately 32% of our total assets.All of the loans are subject to collection risk and there is no established market.The repayment terms of these notes receivable are largely dependent upon the operating performance of the Red Hawk Casino.Repayments of such loans are required to be made only if distributable profits are available from the operation of the Red Hawk Casino.Repayments are also the subject of certain distribution priorities specified in the agreement with the Shingle Springs Tribe.In addition, repayment to us of the loans and the manager’s fees under our management agreement is subordinated to certain other financial obligations of the Shingle Springs Tribe. In order to assist the Red Hawk Casino in increasing cash levels, we will defer allowed payments of principal on the loans, if any, through December 2013. The amounts due to us from the Jamul Tribe will likely not be paid until and unless it opens a gaming facility on its reservation. We determined that we would not move forward with the Jamul Casino Project and terminated our agreement with the Jamul Tribe in March 2012.As of the date of termination, we had advanced approximately $57.5 million including accrued interest to the Jamul Tribe related to casino development efforts. As a result of the termination of our agreement with the Jamul Tribe, we determined the fair value of the notes receivable from the Jamul Tribe to be zero.Although the Jamul Tribe remains obligated to repay all advances including accrued interest, it is not contemplated that the Jamul Tribe will have sufficient funds to make such payments unless it opens a gaming facility on its reservation.We continue to have a collateral interest in all revenues from any future casino owned by the Tribe, and the casino’s furnishings and equipment.We cannot be assured of the repayment of these amounts. 11 The litigation brought forth by Sharp Image Gaming, Inc. against the Shingle Springs Tribe could impact the timing of management fee payments and/or loan repayments to Lakes. During 2007, Sharp Image Gaming, Inc. (“Sharp Image”) filed a lawsuit against the Shingle Springs Tribe seeking amounts from the Shingle Springs Tribe related to prior loans and an alleged agreement for the supplying of gaming machines to the Shingle Springs Tribe. The amount sought in the lawsuit filed by Sharp Image was in excess of $100 million. During December 2011, Sharp Image obtained a judgment against the Shingle Springs Tribe in the amount of approximately $30.0 million. The Shingle Springs Tribe is appealing the judgment and believes that the judgment is against legal precedent and that the judgment cannot be collected from the Shingle Springs Tribe or the Red Hawk Casino. However, if the judgment is upheld on appeal and results in any impact to the Red Hawk Casino’s cash position, Lakes’ management fee payments and loan repaymentscould be delayed. We are dependent on the ongoing services of our senior corporate management, and the loss of their services could have a detrimental effect on the pursuit of our business objectives, profitability and the price of our common stock. Our success depends largely on the efforts and abilities of our senior corporate management, particularly Lyle Berman, our Chairman and Chief Executive Officer.The loss of the services of Mr.Berman or other members of senior corporate management could have a material adverse effect on us.Although we have obtained a $8.0million key man life insurance policy on Mr. Berman, we do not maintain key man life insurance on other members of senior corporate management. Our Articles of Incorporation and Bylaws may discourage lawsuits and other claims against our directors. Our Articles of Incorporation and Bylaws provide, to the fullest extent permitted by Minnesota law, that our directors shall have no personal liability for breaches of their fiduciary duties to us.In addition, our bylaws provide for mandatory indemnification of directors and officers to the fullest extent permitted by Minnesota law.These provisions reduce the likelihood of derivative litigation against our directors and may discourage shareholders from bringing a lawsuit against directors for a breach of their duty. Our Articles of Incorporation contain provisions that could discourage or prevent a potential takeover, even if the transaction would be beneficial to our shareholders. Our Articles of Incorporation authorize our Board of Directors to issue up to 200million shares of capital stock, the terms of which may be determined at the time of issuance by the Board of Directors, without further action by our shareholders.The Board of Directors may authorize additional classes or series of shares that may include voting rights, preferences as to dividends and liquidation, conversion and redemptive rights and sinking fund provisions that could adversely affect the rights of holders of our common stock and reduce the value of our common stock.Additional classes of stock that may be authorized by our Board of Directors for issuance in the future could make it more difficult for a third party to acquire us, even if a majority of our holders of common stock approved of such acquisition. Our shareholders may be required to provide information that is requested by gaming authorities and we have the right, under certain circumstances, to redeem a shareholder’s securities. Our Articles of Incorporation require our shareholders to provide information that is requested by authorities that regulate our current or proposed gaming operations.Our Articles of Incorporation also permit us to redeem the securities held by persons whose status as a security holder, in the opinion of the Lakes’ Board of Directors, jeopardizes existing gaming licenses or approvals of Lakes or its subsidiaries.The price paid for these securities is, in general, the average closing price for the 30 trading days prior to giving notice of redemption. We may be forced to use our cash or incur debt to fund redemption of our securities. In the event a shareholder’s background or status jeopardizes our current or proposed gaming licensure, we may be required to redeem such shareholder’s securities in order to continue gaming operations or obtain a gaming license.This redemption may divert our cash resources from other productive uses and require us to obtain additional financing which, if in the form of equity financing, will be dilutive to our shareholders.Further, any debt financing may involve additional restrictive covenants and further leveraging of our finite assets.The inability to obtain additional financing to redeem a disqualified shareholder’s securities may result in the loss of a current or potential gaming license. 12 The price of our common stock may be adversely affected by significant price fluctuations due to a number of factors, many of which are beyond our control. The market price of our common stock has experienced significant fluctuations and may continue to fluctuate in the future.The market price of our common stock may be significantly affected by many factors, including: •obtaining all necessary regulatory approvals for our casino development projects; •litigation surrounding one or more of our casino developments; •the announcement of new products or product enhancements by us or our competitors; •technological innovations by us or our competitors; •quarterly variations in our or our competitors’ operating results; •changes in prices of our or our competitors’ products and services; •changes in our revenue and revenue growth rates; •changes in earnings or (loss) per share estimates by market analysts or speculation in the press or analyst community; •future sales of our common stock or securities linked to our common stock; and •general market conditions or market conditions specific to particular industries. We have issued numerous options to acquire our common stock and have the ability to issue additional options, each of which could have a dilutive effect on our common stock. As of December 30, 2012, we had options outstanding to acquire 1.5million shares of our common stock, exercisable at prices ranging from $1.89 to $6.43 per share, with a weighted average exercise price of approximately $3.04 per share. As of December 30, 2012, there were 875,627 remaining shares available to grant under the existing stock option plans. The market price of our common stock may be reduced by future sales of our common stock in the public market. Sales of substantial amounts of our common stock in the public market that are not currently freely tradable, or even the potential for such sales, could have an adverse effect on the market price for shares of our common stock and could impair the ability of purchasers of our common stock to recoup their investment or make a profit.As of December 30, 2012, these shares consist of approximately 7.1million shares beneficially owned by our executive officers and directors. ITEM1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM2.PROPERTIES Corporate Office Facility Lakes owns its corporate office building located in Minnetonka, Minnesota and occupies approximately 22,000square feet of the 65,000square foot building and has leased a portion of the office space to outside tenants. We are currently searching for a tenant or tenants to lease the remaining space. Rocky Gap Resort In August 2012, Lakes acquired the Rocky Gap Resort in Allegany County, Maryland, which is situated on approximately 268 acres in the Rocky Gap State Park and is subject to the Lease Agreement with the Maryland DNR. 13 ITEM3.LEGAL PROCEEDINGS Quest Media Group, LLC Litigation On May 17, 2012, Lakes received service of a breach of contract lawsuit filed in the Franklin County Court of Common Pleas, Franklin County, Ohio by Quest Media Group, LLC (“Quest”) with respect to anagreement (the “Agreement”) entered into between Lakes Ohio Development, LLC (a wholly owned subsidiary of Lakes) (“Lakes Ohio Development”) and Quest on March 9, 2010.The Agreement relates to Quest assisting Lakes Ohio Development in partnering with Rock Ohio Ventures, LLC and Penn Ventures, LLC (“Penn”) with respect to funding the proposed citizen-initiated referendum in November 2009 to amend the Ohio constitution to permit one casino each in Cleveland, Cincinnati, Toledo and Columbus, Ohio. The lawsuit alleges, among other things, that Lakes breached the Agreement by selling Lakes Ohio Development’s interest in the Toledo and Columbus, Ohio casino projects to Penn, failing to pay the proper fee to Quest as a result of such sale, and incorrectly calculating the costs that are to be offset against Quest’s fee.The lawsuit seeks unspecified compensatory damages in excess of $25,000, punitive damages, declaratory and injunctive relief.The lawsuit names as defendants Lakes Entertainment, Inc., Lakes Ohio Development, LLC and Lyle Berman, Chairman and CEO of Lakes. Lakes removed the case to federal court and answered the pleadings.The case is still in the early stages of discovery.Lakes believes the suit to be without merit and intends to vigorously defend itself in this lawsuit. Other Litigation Lakes and its subsidiaries are involved in various other inquiries, administrative proceedings and litigation relating to contracts and other matters arising in the normal course of business. While any proceeding or litigation has an element of uncertainty, management currently believes that the likelihood of an unfavorable outcome is remote, and is not likely to have a material adverse effect upon our consolidated financial statements. No provision for loss has been recorded in connection therewith. ITEM4.MINE SAFETY DISCLOSURES Not applicable. PARTII ITEM5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Lakes’ common stock currently trades on the NASDAQ Global Market under the ticker symbol LACO. The high and low sales prices per share of Lakes’ common stock for each full quarterly period within the two most recent fiscal years are indicated below, as reported on the NASDAQ Global Market: First Quarter Second Quarter Third Quarter Fourth Quarter Year Ended December 30, 2012: High $ Low Year Ended January 1, 2012: High $ Low On March11, 2013, the last reported sale price for the common stock was $3.30 per share. As of March11, 2013, Lakes had approximately 815 shareholders of record. Lakes has never paid any cash dividends with respect to its common stock and the current policy of the Board of Directors is to retain any earnings to provide for the growth of Lakes. The payment of cash dividends in the future, if any, will be at the discretion of the Board of Directors and will depend upon such factors as earnings levels, capital requirements, Lakes’ overall financial condition and any other factors deemed relevant by the Board of Directors. No repurchases of Lakes’ common stock were made during the fourth quarter of Lakes’ fiscal year ended December 30, 2012. 14 ITEM6.SELECTED FINANCIAL DATA Not applicable. ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Lakes Entertainment, Inc. and subsidiaries (“Lakes”, “we”, or “our”) has developed, financed and managed casino properties with a historical emphasis on those that are Indian-owned.An overview of our projects as of December 30, 2012 is as follows: • We own and operate the Rocky Gap Lodge & Golf Resort in Allegany County, Maryland (the “Rocky Gap Resort”) which we acquired on August 3, 2012 for $6.8 million.The AAA Four Diamond Award® winning resort includes a hotel, spa, two restaurants and the only Jack Nicklaus signature golf course in Maryland.In connection with the closing of the acquisition of the Rocky Gap Resort, we entered into a 40 year operating ground lease with the Maryland Department of Natural Resources for approximately 268 acres in the Rocky Gap State Park on which the Rocky Gap Resort is situated.We are currently operating the existing hotel, golf course and related amenities.The Rocky Gap Resort is currently undergoing renovation and upon completion will feature a gaming facility and an event center.The gaming facility will include approximately 550 video lottery terminals (“VLTs”), 10 table games, a casino bar and a new lobby food and beverage outlet. The event center will be able to accommodate large groups and will feature multiple flexible use meeting rooms, including a formal high-end board room.The total cost of the project is currently expected to be approximately $35.0 million.On December 17, 2012, Lakes closed on a $17.5 million financing facility with Centennial Bank (the “Facility”).The Facility will be used to finance a portion of the renovation and new meeting space construction costs.We are required to invest $17.5 million in the Rocky Gap Resort project, including the original purchase price of the property, prior to drawing on the Facility. As of December 30, 2012, no amounts had been drawn and no amounts were outstanding under the Facility. The gaming facility is expected to open in the second quarter of 2013 and the event center is expected to be available for use in the fourth quarter of 2013. • We developed, and have a seven-year contract to manage the Red Hawk Casino that was built on the Rancheria of the Shingle Springs Band of Miwok Indians (the “Shingle Springs Tribe”) in El Dorado County, California, adjacent to U.S. Highway 50, approximately 30miles east of Sacramento, California.We began managing the Red Hawk Casino when it opened to the public on December 17, 2008.The Red Hawk Casino features approximately 2,250 slot machines and gaming devices, 60 table games, five poker tables, six restaurants, four bars, retail space, a parking garage and a child care facility and arcade. • We have an investment in Rock Ohio Ventures, LLC (“Rock Ohio Ventures”) that owns the Horseshoe Casino Cleveland in Cleveland, Ohio, the Horseshoe Casino Cincinnati in Cincinnati, Ohio, and the Thistledown Racino in North Randall, Ohio. As of December 30, 2012, we have contributed approximately $20.2 million to Rock Ohio Ventures.Lakes currently maintains a 10% interest in Rock Ohio Ventures’ 80% ownership in its casino properties in Ohio.We currently plan to contribute additional capital as needed to maintain our equity position in Rock Ohio Ventures.If we choose not to fund any additional amounts, we will maintain an ownership position in Rock Ohio Ventures in a pro rata amount of what our $2.8 million initial payment is to the total amount of equity funded to develop casino operations, and all equity funded in excess of the initial $2.8 million is required to be repurchased at an amount equal to the price paid. The Horseshoe Casino Cleveland opened on May 13, 2012.The casino features approximately 2,100 slot machines, 63 table games, a 30-table poker room and multiple food and beverage outlets.The Horseshoe Casino Cincinnati opened on March 4, 2013 and features approximately 2,000 slot machines, 116 table games (including poker), food and beverage outlets, and a parking structure with approximately 2,500 parking spaces.The Thistledown Racino is expected to add 1,100 VLTs in April 2013 to the currently operating racetrack. Results of Continuing Operations The following discussion and analysis should be read in conjunction with the consolidated financial statements and notes thereto included elsewhere in this Annual Report on Form10-K for the year ended December 30, 2012. 15 Fiscal Year Ended December 30, 2012 (“Fiscal 2012”) Compared to Fiscal Year Ended January 1, 2012 (“Fiscal 2011”) Revenues Total revenues were $11.0million for fiscal 2012 compared to $35.6million for fiscal 2011.The decrease in revenues for fiscal 2012 compared to fiscal 2011 was due primarily to the elimination of management fees from the Four Winds Casino Resort resulting from the buy-out of the management agreement for that property by the Pokagon Band of Potawatomi Indians (the “Pokagon Band”) on June 30, 2011.Under the buy-out agreement, Lakes was compensated in the amount of $24.5 million for the management fees it would have received had it managed the Four Winds Casino Resort through the original contract expiration date which was August 2012.The decrease in revenues period over period was partially offset by an increase of $4.9 million in management fees from the Red Hawk Casino and the addition of $3.2 million in revenues related to the operation of the Rocky Gap Resort. During fiscal 2014, the management fees we earn from the Red Hawk Casino will decrease from 30% of net revenue, (as defined in the development and management agreement) (“Net Revenue”) with the Shingle Springs Tribe, to 25% of the first $90 million of Net Revenue per year, 15% of the next $60 million of Net Revenue per year and 5% of Net Revenue over $150 million per year in accordance with the terms of the management agreement with the Shingle Springs Tribe. Property Operating Expenses Property operating expenses were $1.7 million for fiscal 2012 which primarily related to rooms, food and beverage and golf operations of the Rocky Gap Resort.As the Rocky Gap Resort was acquired during the third quarter of 2012, there were no such expenses for fiscal 2011. Selling, General and Administrative Expenses Selling, general and administrative expenses were $10.2million for fiscal 2012 compared to $9.5million for fiscal 2011.Included in these amounts were Lakes corporate selling, general and administrative expenses of $7.8 million and $9.2 million during fiscal 2012 and fiscal 2011, respectively, and Rocky Gap Resort selling, general and administrative expenses of $2.4 million during fiscal 2012 and administrative costs associated with the acquisition of the Rocky Gap Resort of $0.3 million during fiscal 2011. The increase in selling, general and administrative expenses in fiscal 2012 compared to fiscal 2011 was primarily due to the addition of administrative costs and professional fees associated with the acquisition and operation of the Rocky Gap Resort which were partially offset by decreases in travel and related expenses due to the termination of Lakes’ aircraft lease during the fourth quarter of fiscal 2011, as well as decreases in corporate payroll and related expenses. For fiscal 2012, selling, general and administrative expenses included payroll and related expenses of $5.0 million (including share-based compensation), travel expenses of $0.4 million and professional fees of $2.6 million.For fiscal 2011, selling, general and administrative expenses included payroll and related expenses of $4.9 million (including share-based compensation), travel expenses of $1.5 million and professional fees of $1.6 million. Loss on Convertible Note Receivable Loss on convertible note receivable was $4.0 million for fiscal 2011.There was no loss on convertible note receivable for fiscal 2012.The fiscal 2011 loss was associated with Lakes’ initial $4.0 million investment in Dania Entertainment Center, LLC via a convertible promissory note related to a potential casino development project in Florida, which was written down to zero during the third quarter of fiscal 2011. Impairments and Other Losses Impairments and other losses were $4.5 million in fiscal 2012 and $8.5 million in fiscal 2011.During fiscal 2012, Lakes recognized impairment charges of $1.8 million due to Lakes determining that it would not move forward with the project with the Jamul Tribe.Also included in impairments and other losses for fiscal 2012 were $1.2 million related to costs associated with initial development plans for the Rocky Gap project which were subsequently revised, and an impairment charge of $1.3 million as a result of selling the majority of the land owned in Vicksburg, Mississippi for an amount less than its recorded book value.During fiscal 2011, Lakes recognized impairment charges of $3.7 million primarily due to the continued uncertainty surrounding the completion of the Jamul Casino Project associated with delays in progress as well as ongoing issues in the credit markets.Also included in impairments and other losses for fiscal 2011 were impairment charges of $1.6 million related to land owned by Lakes in Vicksburg, Mississippi due to continued declines in its estimated fair value.Also during fiscal 2011, we terminated our aircraft lease with Banc of America Leasing& Capital, LLC, which was set to expire in 2018.As a result of the early termination of the lease, we incurred a loss of approximately $3.3 million.We determined that the costs associated with operating and maintaining the aircraft over the remaining lease term significantly exceeded the amount of the loss we recognized as a result of the early lease termination. 16 Amortization of Intangible Assets Related to Indian Casino Projects Amortization of intangible assets related to Indian casino projects was $1.1million for fiscal 2012 compared to $11.7million for fiscal 2011.The decrease in amortization costs related to the intangible assets associated with the Pokagon Band being fully amortized during the second quarter of 2011 as a result of the buy-out agreement with the Pokagon Band. Net Unrealized Losses on Notes Receivable There were no net unrealized losses on notes receivable during fiscal 2012.Net unrealized losses on notes receivable were $11.9 million in fiscal 2011 related to the project with the Jamul Tribe and were due primarily to the decision not to move forward with the Jamul project. Other Income (Expense), net Other income (expense), net was $7.8 million for fiscal 2012 compared to $5.2 million for fiscal 2011.The increase in other income net of expense in fiscal 2012 compared to fiscal 2011 was primarily due to receiving a payment related to the settlement of the lawsuit entitled WPT Enterprises, Inc., et al vs. Deloitte & Touche, LLP.The settlement of the lawsuit provided for payment to Lakes of $2.2 million, which was received in November 2012.A significant portion of the remaining amount of other income net of expense in both periods relates to non-cash interest income associated with accretion on the notes receivable from the Shingle Springs Tribe. Income Taxes The income tax benefit was $2.5million in fiscal 2012 compared to $3.2million for fiscal 2011.Our effective tax rates for fiscal 2012 and fiscal 2011 were (325.7)% and (63.7)%, respectively.For fiscal 2012 and 2011, the effective tax rate differs from the federal tax rate of 35% due primarily to a change in the valuation allowance.In fiscal 2012 and fiscal 2011, the income tax benefit results from Lakes’ ability to carry back its taxable losses to a prior year and receive a refund of taxes previously paid. As of December 30, 2012, we evaluated the ability to utilize existing deferred tax assets arising from other ordinary items and determined that, due to a lack of sufficient positive evidence that future income will support the recognition of those other deferred tax assets, a 100% valuation allowance against deferred tax assets continues to be appropriate for those items at December 30, 2012. Liquidity and Capital Resources As of December 30, 2012, we had $32.5 million in cash and cash equivalents.We currently believe that our cash and cash equivalents balance and our cash flows from operations will be sufficient to meet our working capital requirements during the next 12months. Our operating results and performance depend significantly on economic conditions and their effect on consumer spending in the properties we own and/or manage. Declines in consumer spending may cause our revenue generated from the ownership of the Rocky Gap Resort and management of the Red Hawk Casino to be adversely affected. In the event our cash flows from operations do not match the levels we currently anticipate, we may need to raise funds.However, there is no certainty that we would be able to do so on terms that are favorable to the Company or at all. During fiscal 2012, our management fee revenues were derived from the management of the Red Hawk Casino.Our agreement for the management of this casino continues through December 2015. Room, food and beverage, and other operating revenues and expenses from the Rocky Gap Resort are included in operations from the date of the acquisition of the property. On August 3, 2012, we acquired the assets of the Rocky Gap Resort for $6.8 million.In connection with the closing of the acquisition of the Rocky Gap Resort, we entered into a 40 year operating ground lease with the Maryland Department of Natural Resources for approximately 268 acres in the Rocky Gap State Park on which the Rocky Gap Resort is situated.We are currently operating the existing hotel, golf course and related amenities.The Rocky Gap Resort is currently undergoing renovation and upon completion will feature a gaming facility and an event center.The gaming facility will include approximately 550 VLTs, 10 table games, a casino bar and a new lobby food and beverage outlet. The event center will be able to accommodate large groups and will feature multiple flexible use meeting rooms, including a formal high-end board room.The total cost of the project is currently expected to be approximately $35.0 million.On December 17, 2012, Lakes closed on a $17.5 million financing facility with Centennial Bank (the “Facility”).The Facility will be used to finance a portion of the renovation and new meeting space construction costs.We are required to invest $17.5 million in the Rocky Gap Resort project, including the purchase price of the property, prior to drawing on the Facility.As of December 30, 2012, Lakes had invested a total of $11.9 million in the Rocky Gap project.As of December 30, 2012, no amounts had been drawn and no amounts were outstanding under the Facility.We currently believe that our cash and cash equivalents balance and amounts expected to be drawn under the Facility are sufficient to meet our development cost requirements related to this project.The gaming facility is expected to open in the second quarter of 2013 and the event center is expected to be available for use in the fourth quarter of 2013. 17 The management agreement with the Red Hawk Casino includes a minimum guaranteed payment to the Shingle Springs Tribe of $0.5 million a month.We are obligated to advance funds for these minimum guaranteed monthly payments when the casino operating results are not sufficient, and we are repaid the advances in subsequent periods when operating results are sufficient.As of December 30, 2012, no amount was outstanding under this obligation.We collected payments of $1.1 million under this obligation during fiscal 2012. At January 2, 2011, we evaluated the notes receivable with the Shingle Springs Tribe for impairment and concluded that the notes receivable were impaired because we determined it was probable that substantial amounts due would not be repaid within the contract term.At December 30, 2012, we evaluated the notes receivable with the Shingle Springs Tribe for impairment and concluded that the notes receivable continue to be impaired.We continue to manage the Red Hawk Casino and will collect monthly interest as scheduled as well as repayments of any minimum guaranteed monthly payments as discussed above and management fees when allowed as determined by net revenue levels of the Red Hawk Casino.However, the collection of principal onthe Transition Loan will be deferred through December 2013.While we have concluded that it is probable that substantial amounts due from the Shingle Springs Tribe will not be repaid within the contract term, the Shingle Springs Tribe will remain legally obligated to repay any remaining amounts due to us subsequent to the conclusion of the agreement. We have a total investment of $20.2 million in Rock Ohio Ventures.Per our agreement with Rock Ohio Ventures related to the casino properties in Cincinnati and Cleveland, Ohio and the Thistledown Racino in North Randall, Ohio, we may be required to invest additional funds of up to $4.9 million in those projects.The Horseshoe Casino Cleveland opened on May 13, 2012 and the Horseshoe Casino Cincinnati opened on March 4, 2013.The Thistledown Racino is expected to add 1,100 VLTs in April 2013 to the currently operating racetrack. On October 28, 2012, our interest-only $8.0million non-revolving bank line of credit loan agreement (the “Loan Agreement”) was extended through October 28, 2014 and was modified to be revolving in nature.As of December 30, 2012 and January 1, 2012, no amounts were outstanding under the Loan Agreement. We entered into a Settlement and Mutual Releases Agreement (the “Settlement Agreement”) in October 2012 related to the lawsuit entitled WPT Enterprises, Inc., et al vs. Deloitte & Touche, LLP.The Settlement Agreement provided for payment to Lakes of $2.2 million, which was received on November 1, 2012. Critical Accounting Policies and Estimates This Management’s Discussion and Analysis of Financial Condition and Results of Operations discusses our consolidated financial statements, which have been prepared in accordance with United States generally accepted accounting principles. The preparation of these financial statements requires us to make estimates that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the balance sheet date and reported amounts of revenue and expenses during the reporting period. On an ongoing basis, we evaluate our estimates and judgments, including those related to revenue recognition, long-term assets related to Indian casino projects, litigation costs, income taxes and share-based compensation. We base our estimates and judgments on historical experience and on various other factors that are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. See note 2, Summary of Significant Accounting Policies, to the consolidated financial statements included in Item8 of this Annual Report on Form10-K for a discussion of our accounting policies that involve the more significant judgments and estimates used in the preparation of our consolidated financial statements. 18 Long-Term Assets Related to Indian Casino Projects The consolidated balance sheets as of December 30, 2012 and January 1, 2012 include long-term assets related to Indian casino projects of $46.2 million and $46.6million, respectively. The amounts are as follows by project (in thousands): December 30, 2012 Shingle Springs Tribe Other Total Notes and interest receivable, net of current portion, discount and allowance for impaired notes receivable $ $
